TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00395-CR


Gregory Lee Wilcox, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY

NO. 588,463, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING






Gregory Lee Wilcox was convicted of speeding and fined $200 by the Lakeway
Municipal Court of Record No. 1.  Eight days following his conviction in the municipal court,
Wilcox filed an appeal bond and the record was forwarded to the county court at law.  The county
court at law later dismissed Wilcox's appeal for want of jurisdiction because he did not comply with
the statutory requirements for perfecting appeals from municipal courts of record.  See Tex. Gov't
Code Ann. § 30.00014(c), (d) (West Supp. 2002).

Wilcox's sole point of error is that the county court at law erred by overruling his
motion to set this case for a trial de novo.  The record does not reflect that any such motion was filed
in this cause.  Moreover, Wilcox does not challenge the court's dismissal for want of jurisdiction,
which would render any previous rulings on motions moot.

The county court at law's judgment is affirmed.


				__________________________________________
				David Puryear, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Affirmed
Filed:   February 22, 2002
Do Not Publish